                                             Case 3:21-cv-00683-JCS Document 12 Filed 03/23/21 Page 1 of 7




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                   5        RIGOBERTO JOSE MORENO,                          Case No. 20-cv-6520-JCS
                                                         Plaintiff,                         ORDER GRANTING APPLICATION
                                   6
                                                                                            TO PROCEED IN FORMA PAUPERIS
                                                   v.
                                   7
                                                                                            ORDER DENYING WITHOUT
                                   8        OFFICER PENA, et al.,                           PREJUDICE MOTION FOR SERVICE
                                                                                            OF SUMMONS AND PACER FEE
                                                         Defendants.                        WAIVER
                                   9
                                  10                                                        ORDER TO SHOW CAUSE WHY
                                                                                            COMPLAINT SHOULD NOT BE
                                  11                                                        DISMISSED
                                                                                            Re: Dkt. Nos. 1, 2, 4, 7
                                  12
Northern District of California
 United States District Court




                                  13   I.       INTRODUCTION

                                  14            Plaintiff Rigoberto Jose Moreno, pro se, has applied to proceed in forma pauperis. See

                                  15   dkt. 2. Sufficient cause having been shown, that application is GRANTED. The Court has also

                                  16   separately granted Moreno’s application for electronic filing. See dkt. 11.

                                  17            Moreno separately seeks a waiver of fees for the PACER public access system. See dkt. 4.

                                  18   Now that he is approved for electronic filing, Moreno will have limited free access to new filings

                                  19   in this case. Moreno has not articulated any further need for free access to other filings. His

                                  20   application for waiver of PACER fees is therefore DENIED, without prejudice to filing a new

                                  21   request explaining why such relief is necessary.

                                  22            The Court now reviews Moreno’s complaint to determine whether the case should go

                                  23   forward under 28 U.S.C. § 1915(e)(2)(B). For the reasons discussed below, Moreno is

                                  24   ORDERED TO SHOW CAUSE why the complaint should not be dismissed, by filing no later

                                  25   than April 19, 2021 either an amended complaint or a response arguing why his current complaint

                                  26   is sufficient. If Moreno does not file a response by that date, the case will be reassigned to a

                                  27   United States district judge with a recommendation that it be dismissed.

                                  28            Moreno’s motion to serve summons (dkt. 7) is DENIED without prejudice. If the Court
                                             Case 3:21-cv-00683-JCS Document 12 Filed 03/23/21 Page 2 of 7




                                   1   ultimately determines that Moreno’s complaint is sufficient to proceed against some or all of the

                                   2   defendants Moreno has named, the Court will instruct the U.S. Marshal to serve summons on all

                                   3   such defendants. First, however, Moreno must satisfy the Court that his complaint sufficiently

                                   4   states a claim, as discussed below.

                                   5           The case management conference previously set for April 30, 2021 is CONTINUED to

                                   6   May 28, 2021 at 2:00 PM.

                                   7   II.     ALLEGATIONS OF THE COMPLAINT
                                   8           Moreno’s complaint is difficult to follow. It presents his grievances in a non-linear fashion

                                   9   and mixes factual allegations regarding excessive force by police officers with speculation about

                                  10   collusion among various government agencies and private entities. Portions of the complaint are

                                  11   incoherent. E.g., Compl. (dkt. 1) at 4 (“The sovereignty of the court is the disposition of the court,

                                  12   but the evidence of the claim is sovereignty of the plaintiff RIGOBERTO JOSE MORENO.”);
Northern District of California
 United States District Court




                                  13   Compl. at 22 (“It is evident that Section 1983 is the essential findings of the claim that proves the

                                  14   attitude, facts and actions of those individuals misconduct.”); Compl. at 23 (“The material

                                  15   produced, including evidence has proved all the factors as being opportunities to underline the real

                                  16   problem about data and migration of physical bodies.”).

                                  17           As far as the Court can discern, Moreno alleges that he was badly beaten by police officers

                                  18   without cause, after he called the police to the SRO where he resided to resolve a dispute. The

                                  19   sequence of events is not entirely clear, however, as Moreno alleges that police attacked him on

                                  20   January 23, 2018 (Compl. at 20), that police were dispatched and attacked him on January 23,

                                  21   2019 (Compl. at 5–6, 9–10), that he sought to recover property from the SRO on January 9, 2020

                                  22   (Compl. at 3, 7), and that he was injured by San Francisco police officers on January 23, 2020

                                  23   (Compl. at 3)—it seems likely that some of these dates might list the wrong year, but it is not clear

                                  24   which dates are correct. See Compl. at 7–10, 18.

                                  25           Moreno was hospitalized at Zuckerberg San Francisco General Hospital and required

                                  26   painful and expensive medical treatment, although he asserts that the hospital failed to provide all

                                  27   appropriate screening and that he continues to suffer from pain and deep vein thrombosis. Compl.

                                  28   at 7, 15–16, 18. He also alleges that his mistreatment was part of an “effort to conceal relevant
                                                                                         2
                                              Case 3:21-cv-00683-JCS Document 12 Filed 03/23/21 Page 3 of 7




                                   1   facts pertaining to the housing claim and for the unemployment benefits,” including through

                                   2   officers investigating his use of an Employment Development Division (“EDD”) benefits card,

                                   3   and that the San Francisco Fire Department ambulance service improperly acquired his personal

                                   4   health information, but the complaint does not meaningfully elaborate on those claims. Compl. at

                                   5   16–17. Moreno asserts claims under 42 U.S.C. § 1983 and seeks several million dollars in

                                   6   damages. See, e.g., Compl. at 20–22.

                                   7            The complaint names more than twenty San Francisco police officers as defendants, some

                                   8   identified only by a badge number. See Compl. at 1. Despite allegations related to misconduct at

                                   9   the hospital, the EDD, and the fire department (among other entities), none of those entities are

                                  10   named as defendants.

                                  11   III.     ANALYSIS
                                  12            A.   Legal Standard for Review Under § 1915
Northern District of California
 United States District Court




                                  13            Where a plaintiff is found to be indigent under 28 U.S.C. § 1915(a)(1) and is granted leave

                                  14   to proceed in forma pauperis, courts must engage in screening and dismiss any claims which:

                                  15   (1) are frivolous or malicious; (2) fail to state a claim on which relief may be granted; or (3) seek

                                  16   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

                                  17   Marks v. Solcum, 98 F.3d 494, 495 (9th Cir. 1996). Rule 8(a)(2) of the Federal Rules of Civil

                                  18   Procedure provides that a pleading must contain a “short and plain statement of the claim showing

                                  19   that the pleader is entitled to relief.” A complaint that lacks such statement fails to state a claim

                                  20   and must be dismissed.

                                  21            In determining whether a plaintiff fails to state a claim, the court assumes that all factual

                                  22   allegations in the complaint are true. Parks Sch. of Bus. v. Symington, 51 F.3d 1480, 1484 (9th

                                  23   Cir. 1995). However, “the tenet that a court must accept a complaint’s allegations as true is

                                  24   inapplicable to legal conclusions” and to “mere conclusory statements.” Ashcroft v. Iqbal, 556

                                  25   U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The pertinent

                                  26   question is whether the factual allegations, assumed to be true, “state a claim to relief that is

                                  27   plausible on its face.” Id. (citing Twombly, 550 U.S. at 570).

                                  28            Where the complaint has been filed by a pro se plaintiff, as is the case here, courts must
                                                                                           3
                                           Case 3:21-cv-00683-JCS Document 12 Filed 03/23/21 Page 4 of 7




                                   1   “construe the pleadings liberally . . . to afford the petitioner the benefit of any doubt.” Hebbe v.

                                   2   Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citations omitted). “A district court should not dismiss a

                                   3   pro se complaint without leave to amend unless ‘it is absolutely clear that the deficiencies of the

                                   4   complaint could not be cured by amendment.’” Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir.

                                   5   2012) (quoting Schucker v. Rockwood, 846 F.2d 1202, 1203−04 (9th Cir. 1988) (per curiam)).

                                   6          B.    Moreno Has Not Provided a Short and Plain Statement
                                   7          Rule 8(a) of the Federal Rules of Civil Procedure provide that a “pleading that states a

                                   8   claim for relief must contain . . . a short and plain statement of the claim.” Fed. R. Civ. P. 8(a).

                                   9   Courts have routinely dismissed complaints that are convoluted and difficult to follow for failure

                                  10   to comply with that rule. E.g., McHenry v. Renne, 84 F.3d 1172, 1179–80 (9th Cir. 1996)

                                  11   (“Prolix, confusing complaints such as the ones plaintiffs filed in this case impose unfair burdens

                                  12   on litigants and judges.”); Roundtree v. Phoenix Suns LP, No. CV-14-00929-PHX-DGC, 2014
Northern District of California
 United States District Court




                                  13   WL 1951177 (D. Ariz. May 15, 2014) (“The rambling and lengthy factual allegations do not

                                  14   comply with Rule 8’s requirement of a short and plain statement of the claim.”); see also Knapp v.

                                  15   Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (noting that a plaintiff’s complaint had been

                                  16   previously dismissed multiple times for failure to comply with Rule 8(a)).

                                  17          As noted above, Moreno’s complaint is difficult to follow. The dates of the events at issue

                                  18   are inconsistent, and some sentences are incomprehensible. Moreno names as defendants a

                                  19   number of police officers who are not mentioned anywhere except in the list of parties, and thus

                                  20   fails to explain what role those officers had in his alleged mistreatment. He also alleges conduct

                                  21   apparently unrelated to any of the police officers named as defendants, such as the hospital’s

                                  22   failure to conduct appropriate screening. It is not clear how that conduct relates to any claim

                                  23   against any defendant named in this complaint.

                                  24          Under the Federal Rules of Civil Procedure, the role of a complaint is not only to place the

                                  25   defendants on notice of the allegations and claims at issue, but also to frame the defendants’

                                  26   answers and set the course of the case. Each defendant must respond with an answer specifically

                                  27   admitting or denying each factual allegation of the complaint. See Fed. R. Civ. P. 8(b). It would

                                  28   be extremely difficult for a defendant to provide such a response to Moreno’s current complaint.
                                                                                          4
                                           Case 3:21-cv-00683-JCS Document 12 Filed 03/23/21 Page 5 of 7




                                   1   While a pro se plaintiff’s complaint is not held to the same standards as a complaint drafted by a

                                   2   lawyer, it must still be comprehensible, and must allow the defendants to respond. Moreno is

                                   3   therefore ORDERED TO SHOW CAUSE why his complaint should not be dismissed for failure

                                   4   to state a claim in compliance with the “short and plain statement” requirement of Rule 8(a), by

                                   5   filing a response to this order or an amended complaint.

                                   6          This is not to say that the Court demands legal precision in a complaint, much less from

                                   7   unrepresented plaintiffs. To the contrary, Moreno is encouraged to file an amended complaint

                                   8   presenting the particular facts underlying his claims in plain language and in chronological order,

                                   9   using short consecutively-numbered paragraphs, to place Defendants on notice of the factual basis

                                  10   for Moreno’s claims and allow them to admit or deny those allegations as required by Rule 8(b).

                                  11   Any amended complaint should include specific factual allegations as to each defendant Moreno

                                  12   wishes to sue, stating what that individual officer did that supports liability.
Northern District of California
 United States District Court




                                  13          Because the convoluted nature of the current complaint likely requires amendment, this

                                  14   order does not reach all possible defects of Moreno’s current pleading. The Court nevertheless

                                  15   addresses two other issues below, so that Moreno may “‘use[] the opportunity to amend

                                  16   effectively.’” See Akhtar, 698 F.3d at 1212 (quoting Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th

                                  17   Cir. 1992)).

                                  18          C.      Moreno Cannot Challenge State Court Decisions
                                  19          Federal district courts generally lack jurisdiction over “cases brought by state-court losers

                                  20   complaining of injuries caused by state-court judgments rendered before the district court

                                  21   proceedings commenced and inviting district court review and rejection of those judgments.”

                                  22   Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005) (discussing Rooker v.

                                  23   Fidelity Trust Co., 263 U.S. 413 (1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983)).

                                  24   This rule is known as the “Rooker-Feldman doctrine.” Similarly, the Supreme Court established

                                  25   in Heck v. Humphrey, 512 U.S. 477 (1994), “that, in order to recover damages for allegedly

                                  26   unconstitutional conviction or imprisonment, or for other harm caused by actions whose

                                  27   unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff must prove that the

                                  28   conviction or sentence has been reversed on direct appeal, expunged by executive order, declared
                                                                                          5
                                           Case 3:21-cv-00683-JCS Document 12 Filed 03/23/21 Page 6 of 7




                                   1   invalid by a state tribunal authorized to make such determination, or called into question by a

                                   2   federal court’s issuance of a writ of habeas corpus.” 512 U.S. at 486–87 (footnote omitted). In

                                   3   most cases, the only appropriate means for a federal court to review a decision by the California

                                   4   courts is a petition for certiorari to the U.S. Supreme Court.

                                   5          Moreno’s complaint suggests that he may be seeking to relitigate at least one civil or

                                   6   criminal case he lost in a California court. See, e.g., Compl. at 5 (alleging that a falsified police

                                   7   report “ensure criminal convictions against” Moreno); Compl. at 8 (discussing an eviction order

                                   8   and default judgment entered by the San Francisco Superior Court); Compl. at 11 (discussing a

                                   9   “false conviction of a crime against officers”); Compl. at 16 (including a request “to have the

                                  10   felony charges removed from his criminal history”); but see Compl. at 9 (suggesting that criminal

                                  11   charges were dismissed). Moreno is therefore ORDERED TO SHOW CAUSE why the Rooker-

                                  12   Feldman doctrine and Heck do not bar any aspect of his claims. Specifically, Moreno should
Northern District of California
 United States District Court




                                  13   make clear whether he seeks to challenge any state court judgment, and whether any relevant

                                  14   criminal charges were dismissed or resulted in a conviction.

                                  15          D.    Moreno Must Address Whether His Cases Are Related
                                  16          Moreno has filed several other cases in this district, sometimes listing his name as “Jose

                                  17   Rigoberto Moreno” rather than “Rigoberto Jose Moreno,” all of which have been dismissed:

                                  18   Moreno v. Auckee, No. 19-cv-04206-EMC (N.D. Cal.); Moreno v. Perkins Will, Inc., No. 19-cv-

                                  19   07443-EMC (N.D. Cal.); and Moreno v. Brettkelly, No. 20-cv-02082-WHO (N.D. Cal.). It is not

                                  20   entirely clear if or how those cases relate to the claims that Moreno asserts here.

                                  21          “Res judicata, also known as claim preclusion, bars litigation in a subsequent action of any

                                  22   claims that were raised or could have been raised in the prior action . . . whenever there is (1) an

                                  23   identity of claims, (2) a final judgment on the merits, and (3) identity or privity between parties.”

                                  24   Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 713 (9th Cir. 2001) (citation and internal

                                  25   quotation marks omitted). In other words, if judgment has already been entered against Moreno

                                  26   on the same claims, he cannot assert them again here.

                                  27          In order to determine whether any of his claims are barred by the doctrine of res judicata,

                                  28   Moreno is ORDERED to provide a brief statement, separate from any amended complaint,
                                                                                          6
                                             Case 3:21-cv-00683-JCS Document 12 Filed 03/23/21 Page 7 of 7




                                   1   explaining whether the claims that he asserts here relate to any of the three cases listed above.

                                   2   IV.     CONCLUSION
                                   3           For the reasons discussed above, Moreno is ordered to show cause why this case should

                                   4   not be dismissed for lack of federal subject matter jurisdiction and for failure to state a claim on

                                   5   which relief may be granted, by filing no later than April 19, 2021 either an amended complaint or

                                   6   a response to this order arguing that his current complaint is sufficient. Any amended complaint

                                   7   must state the facts giving rise to Moreno’s claims in a straightforward, chronological manner, and

                                   8   must specify the relevant conduct by each individual defendant Moreno wishes to sue. Moreno

                                   9   must also address whether this case relates to any case he has previously filed in this district. If

                                  10   Moreno does not respond to this order by that date, the case will be reassigned to a United

                                  11   States district judge with a recommendation that it be dismissed with prejudice.

                                  12           Any amended complaint must include the caption and civil case number used in this order
Northern District of California
 United States District Court




                                  13   (21-cv-00683) and the words FIRST AMENDED COMPLAINT on the first page. Because an

                                  14   amended complaint completely replaces the previous complaint, any amended complaint may not

                                  15   incorporate claims or allegations of Moreno’s original complaint by reference, but instead must

                                  16   include all of the facts and claims Moreno wishes to present and all of the defendants he wishes to

                                  17   sue. See Ferdik, 963 F.2d at 1262.

                                  18           IT IS SO ORDERED.

                                  19   Dated: March 23, 2021

                                  20                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  21                                                    Chief Magistrate Judge
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                          7
